In a proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Westchester County (Schauer, J.), dated July 19, 2012, which, without a hearing, denied his petition for visitation with the subject children.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the father’s contention, the Family Court properly denied his petition for visitation with the subject children without holding an evidentiary hearing, since the Family Court possessed “sufficient information to render an informed determination that [is] consistent with the [children’s] best interests” (Matter of Vangas v Ladas, 259 AD2d 755, 755 [1999]; see Matter of Secrist v Brown, 83 AD3d 1399, 1400 [2011]; Matter of Amir J.-L., 57 AD3d 669, 669 [2008]).
Here, the father was incarcerated for committing the crime of criminal sexual act in the first degree. A criminal court order of protection was issued, inter alia, prohibiting any contact between the father and the subject children until May 29, 2033, *795subject to Family Court orders of visitation. In rendering its determination, the Family Court considered the order of protection and the circumstances that gave rise to the order of protection. Accordingly, under the circumstances of this case, the Family Court properly denied the father’s petition without a hearing (see Matter of Secrist v Brown, 83 AD3d at 1400; Matter of Amir J.-L., 57 AD3d at 669). Rivera, J.P., Hall, Cohen and Miller, JJ., concur.